ITEMID: 001-85262
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KARPOW v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Ján Šikuta;Josep Casadevall;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä;Stanislav Pavlovschi
TEXT: 4. The applicant was born in 1935 and lives in Warsaw.
5. On 25 March 1987 the applicant filed for a no-fault divorce.
6. On 22 April 1987 the Warsaw District Court (Sąd Rejonowy) held a reconciliation session with the participation of the applicant and his wife.
7. On 11 May 1987 the applicant modified his petition and requested that the divorce be granted on the grounds of his wife’s fault.
8. The Warsaw District Court held two more reconciliation sessions. On 30 December 1987 it decided on the applicant’s contact rights with his minor child.
9. On 8 March 1988 the Warsaw District Court ordered the applicant to undergo a psychiatric observation.
10. Forty-five hearings were scheduled between November 1988 and March 1997. However, twenty-four of them were adjourned and one was cancelled. Two hearings were adjourned due to the applicant’s stay in a psychiatric hospital for observation. Two hearings were adjourned in connection with the examination of the applicant’s challenge to the impartiality of the presiding judge. One hearing was adjourned at the parties’ request. One hearing was adjourned because the applicant’s wife was abroad. Eighteen hearings were adjourned due to the absence of one of the parties. Finally, one hearing was cancelled since the presiding judge was ill.
11. On 16 May 1990 the Warsaw District Court issued an order determining the use of the matrimonial home and payment of child maintenance.
12. On 7 June 1993 the court referred the spouses for counselling at the Family Diagnostic and Consultation Centre (Rodzinny Ośrodek Diagnostyczno-Konsultacyjny).
13. On 26 March 1997 the Warsaw District Court granted a divorce on the ground of the fault of both spouses. The court also ruled on custody rights and child maintenance. The applicant appealed.
14. On 6 November 1997 the Warsaw Regional Court (Sąd Okręgowy) quashed the first-instance judgment and remitted the case to the District Court.
15. Following amendments to the applicable law, the Regional Court assumed jurisdiction to examine the case. The total number of hearings held in the renewed proceedings has not been specified by the applicant. It appears that the applicant lodged two challenges to the impartiality of a judge. They were dismissed by the Warsaw Regional Court on 10 and 25 September 2002 respectively.
16. On 29 January 2004 the Warsaw Regional Court granted a divorce on the ground of the fault of both spouses. The applicant appealed.
17. On an unspecified date the applicant asked for an exemption from court fees in the appeal proceedings. On 23 April 2004 the Warsaw Regional Court refused his request. On 9 June 2004 the applicant lodged an interlocutory appeal against that decision and asked for a full or partial exemption from court fees. It appears that the applicant was asked to complete his appeal and that, ultimately, he was granted the exemption sought.
18. On 9 February 2006 the Warsaw Court of Appeal (Sąd Apelacyjny) dismissed the applicant’s appeal against the first-instance judgment.
19. On 14 March 2005 the applicant complained about the length of the proceedings under the Act of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
20. On 12 May 2005 the Warsaw Court of Appeal dismissed the complaint. The court held that the 2004 Act did not have retroactive effect and, consequently, it examined the applicant’s claim only in respect of the period between the date of entry into force of the 2004 Act (17 September 2004) and the date on which the applicant filed the complaint (14 March 2005). The Warsaw Court of Appeal found that the impugned proceedings were progressing without any undue delays. It was noted that on 29 January 2004 the Warsaw Regional Court had delivered a judgment and that the case was pending on appeal. It was emphasised that any delay in the appeal proceedings was attributable to the applicant who had twice applied for an exemption from court fees on the basis of incomplete information.
21. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
